      Case 8-20-73301-reg            Doc 136        Filed 09/22/21     Entered 09/22/21 15:51:02




The Kantrow Law Group, PLLC
Attorneys for Debtors
Fred S. Kantrow, Esq.
Hailey L. Kantrow, Esq.
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
516 703 3672
fkantrow@thekantrowlawgroup.com

UNITED STATES BANKRUPTCY COURT                                       RETURN DATE: 10/25/21
EASTERN DISTRICT OF NEW YOKR                                         TIME: 10:00 a.m.
----------------------------------------------------------x
In re:

        LUCKY STAR-DEER PARK, LLC,                                   Chapter 11
                                                                     Case No.: 20-73301-reg
                                             Debtors.                Jointly Administered
----------------------------------------------------------x
            NOTICE OF DEBTOR’S APPLICATION PURSUANT TO RULE 9019
                 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
               SEEKING ENTRY OF AN ORDER APPROVING STIPULATION

        PLEASE TAKE NOTICE that Queen Elizabeth Realty Corp., one of the jointly

administered debtors (the “Debtor”) herein, shall move before the Hon. Robert E. Grossman,

United States Bankruptcy Judge, on OCTOBER 25, 2021 at 10:00 a.m. or as soon thereafter as

counsel may be heard, for the entry of an Order, substantially in the form of the proposed Order

annexed hereto, approving a certain settlement agreement (the “Settlement Agreement”) entered

into by and between the Debtor and Christopher Bangs (“Bangs”), pursuant to Rule 9019 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) at the United States Bankruptcy

Court, 290 Federal Plaza, Central Islip, New York 11722 in Courtroom 860 pursuant to and

consistent with the COVID-19 National Emergency Procedures as set forth on the Court’s website.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the

application must conform to the Bankruptcy Rules and the Local Rules of the Bankruptcy Court,

as modified by any administrative orders entered in this case, and be filed with the Bankruptcy

Court electronically in accordance with the Administrative Orders of this Court, by registered users
     Case 8-20-73301-reg         Doc 136      Filed 09/22/21      Entered 09/22/21 15:51:02




of the Bankruptcy Court’s case filing system and, by all other parties in interest, on a 3.5 inch disk,

preferably in Portable Document Format (PDF), WordPerfect, Microsoft Word, DOS text (ASCII)

or a scanned image of the filing, with a hard copy delivered directly to Chambers, and be served

in accordance with the Administrative Orders of this Court, and upon: (i) counsel to the Debtor,

The Kantrow Law Group, PLLC, 6901 Jericho Turnpike, Suite 230, Syosset, New York 11791;

and (ii) the Office of the United States Trustee, 560 Federal Plaza, Central Islip, New York 11722,

so as to be received by no later than 4:00 p.m. (prevailing Eastern time) on October 18, 2021.

       PLEASE TAKE FURTHER NOTICE that only those objections that have been timely

filed may be considered by the Court.

Dated: Syosset, New York
       September 22, 2021

                                               The Kantrow Law Group, PLLC
                                               Attorneys for Debtor

                                       BY:     S/Fred S. Kantrow
                                               Fred S. Kantrow
                                               6901 Jericho Turnpike, Suite 230
                                               Syosset, New York 11791
                                               516 703 3672
                                               fkantrow@thekantrowlawgroup.com
